DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.W., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                  and GUARDIAN AD LITEM PROGRAM,
                             Appellees.

                               No. 4D17-3652

                               [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 17-616 DP.

    Denise E. Kistner of Law Office of Denise E. Kistner, Fort Lauderdale,
for appellant.

   Rochel Cecelia Nyla of Guardian ad Litem Program, Miami, and
Thomasina Moore, Statewide Director of Appeals, Guardian ad Litem
Program, Sanford, for appellee Guardian ad Litem.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.